ITEMID: 001-84729
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: BUSKOVA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Javier Borrego Borrego;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova
TEXT: The applicant, Ms Hana Bušková, is a Czech national who was born in 1955 and lives in Jindřichův Hradec. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 16 March 1992 V. and T. brought restitution proceedings against the applicant.
The case was dealt with fourth times by the Jindřichův Hradec District Court (okresní soud), five times by the České Budějovice Regional Court (krajský soud) and once by the Supreme Court (Nejvyšší soud). The Regional Court’s last judgment of 21 October 2004 became final on 16 November 2004. The applicant was ordered to surrender three eights of the property to V.
On 12 January 2005 she filed an appeal on points of law (dovolání) which seems to be still pending before the Supreme Court.
On 22 March 2004 the applicant filed an action for termination and distribution of the joint ownership of the property.
In a judgment of 25 March 2005 the District Court assigned the whole property to the applicant who was ordered to pay CZK 1,687,500 (EUR 63,212) to V. in compensation for the latter’s share.
Section 13(1) as in force until 26 April 2006 provided that the State was liable for damage caused by an irregularity in the conduct of proceedings, including non-compliance with the obligation to perform an act or give a decision within the statutory time-limit. Under section 13(2) a person who had suffered loss on account of such an irregularity was entitled to damages.
On 27 April 2007 Act no. 160/2006 entered into force amending, inter alia, section 13(1) which newly provides that the State is liable for damage caused by an irregularity in the conduct of proceedings, including non-compliance with the obligation to perform an act or give a decision within the statutory time-limit. If the law does not fix a time-limit for these purposes, it is considered that a violation of the duty to perform the act or give the decision within a reasonable time-limit is also considered as an irregularity in the conduct of proceedings. When using the notion of “reasonable time”, the Act refers to Articles 5 and 6 of the Convention.
Act no. 160/2006 also introduced a new section 31a which provides for a reasonable satisfaction for moral prejudice caused by an irregularity in the conduct of proceedings including non-compliance with the obligation to perform an act or to adopt a decision within a reasonable time.
